                          UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN – BAY CITY


In Re:                                         Case No.: 17-22420-dob
                                               Chapter 7
BARBARA JEAN STOCKMAN,                         Judge: Hon. Daniel S. Opperman

                Debtor,


KEVIN REID DEVELOPMENT, LLC,                   Adv. Case No.: 18-02045-dob
a Michigan limited liability company,

                Plaintiff,
                                               :
         -vs-                                  :
                                               :
BARBARA JEAN STOCKMAN,                         :
                                               :
                Defendant.                     :


           ORDER CONFIRMING OPINION OF THE COURT DENYING
            DISCHARGE TO DEBTOR BARBARA JEAN STOCKMAN

         This matter having come before the Court for a trial on Friday, June 28, 2019, and proofs

having been taken in this matter in the form of Debtor’s testimony, and the Court having issued an

Opinion Denying Discharge to Debtor Barbara Jean Stockman and the attorney for Plaintiff hereby

submits this Order for entry with the Court:

         NOW THEREFORE,

         IT IS HEREBY ORDERED AND ADJUDGED that this Court has jurisdiction over this

matter pursuant to 25 U.S.C. § 157; 28 U.S.C. § 1334; and Local Bankruptcy Court Rule 83.50;

         IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff has met its burden of proof

for both its 11 U.S.C. § 727(a)(3) and 11 U.S.C. § 727(a)(5) counts in its Adversary Complaint,

and Defendant has not met her burden of proof as to the defense of either count;




  18-02045-dob        Doc 52    Filed 10/15/19     Entered 10/15/19 10:53:31       Page 1 of 2
       IT IS FURTHER ORDERED AND ADJUDGED that Judgment is entered in favor of the

Plaintiff and against Debtor Barbara Jean Stockman based upon 11 U.S.C. § 727(a)(3) and (a)(5),

and Debtor’s discharge is denied pursuant to such statutes.

Signed on October 15, 2019




  18-02045-dob      Doc 52                Page 2 Entered
                               Filed 10/15/19    of 2    10/15/19 10:53:31      Page 2 of 2
